IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-20328
                         Summary Calendar


                         MARVIN R. ANSLEY,

                                           Petitioner-Appellant,

                              versus

         GARY L. JOHNSON, DIRECTOR, TEXAS DEPARTMENT OF
            CRIMINAL JUSTICE, INSTITUTIONAL DIVISION,

                                        Respondent-Appellee.
                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-96-CV-617
                       - - - - - - - - - -

                           June 30, 1999

Before DAVIS, DUHÉ, and PARKER, Circuit Judges.

PER CURIAM:1

     Marvin R. Ansley (# 675445), a state prisoner, has appealed

the dismissal of his petition for a writ of habeas corpus.    Ansley

has also moved to expedite the appeal.       The motion is DENIED AS

MOOT.

     The district court’s order was based on findings made and

conclusions reached after an evidentiary hearing.    Accordingly, we

review the district court’s findings of fact for clear error and

its legal conclusions de novo.    See Kirkpatrick v. Whitley, 992
F.2d 491, 494 (5th Cir. 1993).


     1
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     Ansley contends that he received ineffective assistance of

trial counsel because his attorney, William Goode, labored under a

conflict of interest because of Goode’s dual representation of

Ansley and Ansley’s codefendant, Kristi Barnes.    Ansley contends

that Goode arranged for Barnes to receive a probated sentence in

exchange for Ansley’s guilty plea.

     The standard for judging ineffective assistance allegations in

the context of multiple client representation is provided by Cuyler

v. Sullivan, 446 U.S. 335 (1980).      Under Cuyler, Ansley must

establish that an actual conflict of interest adversely affected

his lawyer’s performance.   Cuyler, 446 U.S. at 350.

     Ansley argues that, under Holloway v. Arkansas, 435 U.S. 475

(1978), he is not required to show an adverse effect.   Even under

Holloway, however, Ansley must show as a preliminary matter that

his attorney labored under an actual conflict of interest.     See

United States v. Medel, 592 F.2d 1305, 1310-11 & n.2 (5th Cir.

1979); see also United States v. Alvarez, 580 F.2d 1251, 1255 (5th

Cir. 1978).

     Ansley does not contend that there was probative evidence

which could have been offered by counsel or an argument which could

have been advanced by counsel which would have benefitted one of

his clients at the expense of the other.   See, e.g., United States

v. Rico, 51 F.3d 495, 508 (5th Cir. 1995); Barrientos v. United

States, 668 F.2d 838, 840-41 (5th Cir. 1982); Jones v. Henderson,

549 F.2d 995, 997 (5th Cir. 1977).   Barnes pleaded guilty and was

sentenced to a probated term of imprisonment prior to the entry of
Ansley’s guilty plea.       If, as Ansley contends, Barnes’s probation

was contingent upon Ansley’s guilty plea, Barnes would not have

been permitted to enter a plea until after Ansley had pleaded

guilty.

       Most of Ansley’s arguments go to the question whether the

trial court had knowledge or constructive knowledge triggering its

duty   under   Holloway    to   inquire   whether   the   attorney’s   joint

representation involve an actual conflict of interest.                 Ansley

contends that he need not show an actual conflict because the

question whether there was a conflict was put squarely to the trial

court in his motion to dismiss, but was ignored. Ansley’s argument

is without merit.         The automatic reversal rule in Holloway is

implicated only in cases involving an actual conflict.          See Medel,
592 F.2d at 1310; see also Barrientos, 668 F.2d at 840-41.         Because

no actual conflict has been shown, the question whether the trial

court had a duty to inquire into the existence of a conflict is

“irrelevant.”    Medel, 592 F.2d at 1312-13.

       JUDGMENT AFFIRMED; MOTION DENIED AS MOOT.